FILED
                              NOT FOR PUBLICATION                           JAN 20 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 PATRICIA CONSOLACION CRUZ                        No. 05-75363
 NICOLAS; BELEM ALELHI
 REYMUNDO NICOLAS,                                Agency Nos. A095-186-669
                                                              A095-186-670
               Petitioners,

   v.                                             MEMORANDUM *

 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted January 11, 2010 **

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        Patricia Consolacion Cruz Nicolas and Belem Alelhi Reymundo Nicolas,

mother and daughter and natives and citizens of Mexico, petition for review of the



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

NHY/Research
Board of Immigration Appeals’ (“BIA”) order denying their motion to reopen. We

have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the

denial of a motion to reopen, and we review de novo ineffective assistance of

counsel claims. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005).

We deny the petition for review.

       We agree with the BIA’s determination that petitioners’ ineffective

assistance of counsel claim fails because they did not establish prejudice from their

former counsel’s performance. See Iturribarria v. INS, 321 F.3d 889, 899-900 (9th

Cir. 2003) (to prevail on an ineffective assistance of counsel claim, petitioner must

demonstrate prejudice).

       Petitioners’ remaining contentions are unavailing.

       PETITION FOR REVIEW DENIED.




NHY/Research                              2                                     05-75363